Exhibit 10.1
Grant No.           
Leadis Technology, Inc.
2004 Equity Incentive Plan
Restricted Stock Unit Award Grant Notice
Leadis Technology, Inc. (the “Company”), pursuant to its 2004 Equity Incentive
Plan (the “Plan”), hereby grants to Participant a Restricted Stock Unit Award
covering the number of shares of common stock of the Company (referred to in the
Plan as phantom stock) (the “Phantom Stock”) set forth below (the “Award”). This
Award shall be evidenced by a Restricted Stock Unit Award Agreement (the
“Agreement”). This Award is subject to all of the terms and conditions as set
forth herein and in the Agreement and the Plan, which are attached hereto and
incorporated herein in their entirety.

         
 
  Participant:   [Name]
 
  Date of Grant:   September 12, 2008
 
  Vesting Date:   January 1, 2010
 
  Number of Shares of Phantom Stock:   [number of shares]
 
  Payment for Phantom Stock:   Participant’s services to the Company

     
Vesting Terms:
  100% of the Phantom Stock subject to this Award shall vest on January 1, 2010,
provided that the Participant’s Continuous Service has not terminated prior to
such date. In the event Participant’s Continuous Service terminates as a result
of a “Corporate Activity” (as described in Section 2 of the attached Agreement),
100% of the Phantom Stock shall vest as of the date of termination.
 
   
Delivery of Stock
or Cash Equivalent:
  In the event Participant’s Continuous Service with the Company terminates
prior to January 1, 2010 as a result of a Corporate Activity, the Company will
have the option to deliver to Participant either (i) that number of shares of
Common Stock equal to the number of vested shares subject to this Award or
(ii) the then cash equivalent of such shares of Common Stock as of the
accelerated vesting date.

     Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that this Grant Notice, the Agreement
and Plan set forth the entire understanding between Participant and Company
regarding the award of the Phantom Stock and the Common Stock subject to the
shares of Phantom Stock and supersede all prior oral and written agreements on
the subject.

              Leadis Technology, Inc.   Participant
 
           
By:
           
 
       
 
  Signature   Signature
 
           
Title:
  CFO and Secretary   Date:    
 
           
 
           
Date:
           
 
           

Attachments:    Restricted Stock Unit Award Agreement and Leadis Technology,
Inc. 2004 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



Attachment I
Leadis Technology, Inc.
2004 Equity Incentive Plan
Restricted Stock Unit Award Agreement
     Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”)
and this Restricted Stock Unit Award Agreement (“Agreement”), Leadis Technology,
Inc. (the “Company”) has awarded you a Restricted Stock Unit Award under its
2004 Equity Incentive Plan (the “Plan”) for the number of shares of common stock
of the Company (referred to in the Plan as Phantom Stock) (the “Phantom Stock”)
as indicated in the Grant Notice (collectively, the “Award”). Except where
indicated otherwise, defined terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     1. Number of Shares of Phantom Stock and Shares of Common Stock. The number
of shares of Phantom Stock subject to your Award is set forth in the Grant
Notice. Each share of Phantom Stock shall represent the right to receive one
(1) share of Common Stock. The number of shares of Phantom Stock subject to your
Award and the number of shares of Common Stock deliverable with respect to such
Phantom Stock may be adjusted from time to time for capitalization adjustments
as described in Section 11(a) of the Plan.
     2. Vesting. The shares of Phantom Stock subject to this Award shall vest on
January 1, 2010; provided that your Continuous Service has not terminated prior
to such date, except as otherwise described herein. In the event your Continuous
Service with the Company terminates prior to January 1, 2010 as a result of a
Corporate Activity (defined below), vesting of this Award shall be accelerated
in full as of the date of termination of your Continuous Service. If your
Continuous Service terminates prior to January 1, 2010 other than as a result of
a Corporate Activity, then vesting of this Award shall cease and this Award will
be forfeited without you receiving any economic benefit.
     “Corporate Activity” shall be defined as any of the following: (a) the sale
or transfer by the Company of a business unit or the assets of a business that
results in the elimination of your role with the Company; (b) a reduction in
force by the Company that results in the elimination of your role with the
Company; or (c) the elimination of your role with the Company for business
reasons unrelated to your job performance.
     3. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend or other distribution in respect of the Common
Stock subject to your Award that does not result in a capitalization adjustment
pursuant to Section 11(a) of the Plan; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are actually
delivered to you in connection with your Award, on and after the date of such
delivery. Any additional shares of Phantom Stock, Common Stock, cash or other
property that become subject to the Award pursuant to this Section 3 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and

1.



--------------------------------------------------------------------------------



 



time and manner of delivery as applicable to the other shares of Phantom Stock
and Common Stock subject to your Award.
     4. Payment. This Award was granted in consideration of your services to the
Company. Subject to Section 11 below, you will not be required to make any
payment to the Company (other than your services with the Company) with respect
to your receipt of the Award, vesting of the Phantom Stock, or the delivery of
the shares of Common Stock subject to the Phantom Stock.
     5. Delivery of Shares.
          (a) Subject to Section 11 below, your vested shares of Phantom Stock
shall be converted into shares of Common Stock, and the Company will deliver to
you a number of shares of Common Stock equal to the number of vested shares
subject to your Award on the applicable vesting date or as soon as practicable
thereafter; provided, however, that in the event that the Company determines
that you are subject to its policy regarding insider trading of the Company’s
stock and any shares of Common Stock subject to your Award are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to you, as determined by the Company in
accordance with such policy, then such shares may not be delivered on such
Original Distribution Date and may instead be delivered as soon as practicable
within the next open “window period” applicable to you pursuant to such policy.
The form of delivery (e.g., a stock certificate or electronic entry evidencing
such shares, or the cash equivalent of such shares) shall be determined by the
Company in its full discretion.
          (b) In the event your Continuous Service with the Company terminates
prior to January 1, 2010 as a result of a Corporate Activity, the Company will
have the option, in its sole discretion, to deliver to you either (i) that
number of shares of Common Stock equal to the number of vested shares subject to
this Award on such vesting date or (ii) the then cash equivalent of such shares
of Common Stock on such vesting date.
     6. Change in Control. In the event of a Corporate Transaction (as defined
in the Plan), any surviving corporation or acquiring corporation may assume or
continue this Award or may substitute a similar stock award (it being understood
that a similar stock award includes, but is not limited to, an award to acquire
the same consideration paid to the stockholders or the Company, as the case may
be, pursuant to the Corporate Transaction). In the event that any surviving
corporation or acquiring corporation does not assume or continue this Award or
substitute a similar stock award, and your Continuous Service has not terminated
or has terminated as a result of a Corporate Activity, then vesting of this
Award shall (contingent upon the effectiveness of the Corporate Transaction) be
accelerated in full to a date prior to the effective time of such Corporate
Transaction as the Board shall determine (or, if the Board shall not determine
such a date, to the date that is five (5) days prior to the effective time of
the Corporate Transaction).
     7. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you will not be issued any shares of Common Stock under your
Award unless either (a) such shares are then registered under the Securities Act
or (b) the Company has

2.



--------------------------------------------------------------------------------



 



determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award also must comply with other applicable laws
and regulations governing the Award, and you will not receive any shares of
Common Stock under your Award if the Company determines that such receipt would
not be in material compliance with such laws and regulations.
     8. Transfer Restrictions. Prior to the time that the shares of Common Stock
subject to your Award have been delivered to you, you may not transfer, pledge,
sell or otherwise dispose of such shares. For example, you may not use shares of
Common Stock that may be issued in respect of your shares of Phantom Stock as
security for a loan, nor may you transfer, pledge, sell or otherwise dispose of
such shares. This restriction on transfer will lapse upon delivery to you of
shares of Common Stock in respect of your vested shares of Phantom Stock. Your
Award is not transferable, except by will or by the laws of descent and
distribution. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of shares of Common Stock in respect of vested shares of Phantom
Stock pursuant to this Agreement.
     9. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee, Director or
Consultant of the Company or any Affiliate.
     10. Unsecured Obligation. Your Award is unfunded, and even as a holder of
vested shares of Phantom Stock, you shall be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to distribute
shares of Common Stock pursuant to this Agreement. You shall not have voting or
any other rights as a stockholder of the Company with respect to the Common
Stock acquired pursuant to this Agreement until such Common Stock is issued to
you. Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     11. Withholding Obligations.
          (a) On or before the time you receive a distribution of shares
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize withholding from, at the Company’s election, vested shares
of Common Stock distributable to you, payroll and any other amounts payable to
you and otherwise agree to make adequate provision for, as determined by the
Company, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.

3.



--------------------------------------------------------------------------------



 



          (b) Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company will have no obligation to deliver to you
any shares of Common Stock pursuant to your Award.
     12. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
     13. Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award. This Agreement shall
be deemed to be signed by the Company and you upon the respective signing by the
Company and you of the Grant Notice to which it is attached.
     14. Miscellaneous.
          (a) The rights and obligations of the Company with respect to your
Award shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     15. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     16. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any other portion of this
Agreement or the Plan not declared to be unlawful or

4.



--------------------------------------------------------------------------------



 



invalid. Any Section of this Agreement (or part of such a Section) so declared
to be unlawful or invalid shall, if possible, be construed in a manner which
will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.
     17. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

5.



--------------------------------------------------------------------------------



 



Attachment II
Leadis Technology, Inc.
2004 Equity Incentive Plan

1.